Citation Nr: 1751707	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO. 16-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for unexplained chronic multi-symptom illness.

2.  Entitlement to service connection for an unexplained chronic multi-symptom illness.

3.  Entitlement to service connection for sleep apnea, claimed as residuals of posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a cold weather injury.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to an increased rating for left ear hearing loss.

7.  Entitlement to a disability rating in excess of 70 percent disabling for a psychiatric disorder, claimed as Post Traumatic Stress Disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1986 to May 1989 and from December 1990 to May 1991.

This matter comes to the Board of Veterans Appeals (Board) on appeal from March 2014, March 2015, September 2015, and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was initially processed as three separate appeals under separate docket numbers.  In October 2017, however, in accordance with BVA Directive 8430, paragraph 14 (1999), the appeals were merged into one.

The March 2014 rating decision granted service connection for PTSD and a disability rating of 70 percent, and a November 2015 rating decision continued that rating.  The March 2015 rating decision denied service connection for sleep apnea and for unexplained chronic multi-symptom illness.  In April 2015, the Veteran filed a claim for, inter alia, bilateral hearing loss, cold weather injury, and sleep apnea secondary to PTSD.  The April 2015 claim did not address the unexplained chronic multi-symptom illness issue, and no other appeal was received within one year.  Neither evidence relevant to this claim nor a notice of disagreement with the March 2015 decision was received within one year of notification of the March 2015 decision.  Thus the March 2015 rating decision became final as to the chronic multi-symptom illness issue.  The September 2015 rating decision referred to the issues of increased rating for left ear hearing loss, service connection for sleep apnea secondary to PTSD, cold weather injury, and right ear hearing loss.  

In June 2016, VA received another claim from the Veteran of entitlement to service connection for a chronic multi-symptom illness based on Persian Gulf Veteran presumptions.  In a September 2016 rating decision, the RO determined that the claim could not be reopened due to lack of new and material evidence.  The Veteran filed a notice of disagreement with that decision in October 2016 and in December 2016 filed another claim of entitlement to service connection for "Lupus / reconsideration multi-symptom illness."  In May 2017, the RO issued a statement of the case on the issue of entitlement to service connection for unexplained chronic multi-symptom illness.  The Veteran perfected his appeal by filing a June 2017 VA Form 9.


In July 2017, the Veteran filed an application for TDIU, and as it is part and parcel to the ratings issues herein, the issue of TDIU is now before the Board.

The Veteran raised a separate claim (Form 21-526EZ) for service connection for manic depressive disorder in July 2015.  The Board considers all psychiatric symptoms to be related to and included within the Veteran's service-connected PTSD.

A Veteran can revoke his representative, in order to become unrepresented, at any time.  38 C.F.R. § 14.631(f)(1) (2017).  The record shows that Collin Douglas previously represented the Veteran.  In August 2017, the Veteran submitted a letter requesting that his representative be removed as his representative.  Thus, the Board finds that the Veteran is currently proceeding pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an unexplained chronic multi-symptom illness, sleep apnea (claimed as residual of PTSD), a cold weather injury, right ear hearing loss, entitlement to an increased rating for left ear hearing loss, a rating in excess of 70 percent disabling for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2015 rating decision, the RO denied the Veteran's claim of entitlement to service connection for unexplained chronic multi-symptom illness; the Veteran did not timely initiate an appeal of that decision.

2. The evidence received since March 2015 relates to an unestablished fact necessary to substantiate the claim for service connection for unexplained chronic multi-symptom illness and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2015 rating decision, which denied service connection for unexplained chronic multi-symptom illness is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for unexplained chronic multi-symptom illness have all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Request to Reopen - Unexplained chronic multi-symptom illness

The Veteran has claimed service connection for an unexplained chronic multi-symptom illness.

Prior to the filing of the current claim of entitlement to service connection for unexplained chronic multi-symptom illness, the AOJ denied a claim of service connection for unexplained chronic multi-symptom illness in March 2015.  The AOJ notified the Veteran of the decision, and no relevant evidence or notice of disagreement initiating an appeal was received within one year of the notification.  The March 2015 decision is therefore final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.156(b) (2017).  Once a claim is disallowed in a final AOJ decision, it generally cannot be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, it must first be determined whether the claim may be reopened.

The claim was denied in March 2015 because the Veteran's unexplained chronic multi-symptom illness was determined to result from a known clinical diagnosis of gastroesophageal reflux disease (GERD), which neither occurred in nor was caused or aggravated by service.  Essentially none of the service connection elements had been met.

Evidence received since the March 2015 rating decision includes a June 2016 VA Form 21-526EZ Application for Disability Compensation and Related Compensation Benefits, an October 2016 notice of disagreement (NOD), a December 2016 VA Form 21-526EZ Application for Disability Compensation and Related Compensation Benefits claiming the disability as lupus reconsideration multi-symptom illness, VA treatment notes from December 2016, a May 2017 SOC, and an August 2017 medical treatment letter including a list of diagnoses.

The Board finds that the December 2016 application claiming service connection for a multi-symptom illness, now claimed as lupus, and the VA treatment notes indicating a diagnosis of lupus are both new and material evidence.  The March 2015 rating decision denied the Veteran's claim for service connection for unexplained chronic multi-symptom illness because it was determined to have resulted from a diagnosis of GERD, and the RO found that none of the elements of service connection had been met.  The evidence submitted in December 2016 relates to an unestablished element in his claim for service connection.  The Board finds this sufficient evidence to reopen the Veteran's claim.  As such, service connection for an unexplained chronic multi-symptom illness must now be considered on the merits.

The evidence submitted since the March 2015 rating decision is both new and material, and the claim of service connection for an unexplained chronic multi-symptom illness is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for unexplained chronic multi-symptom illness is reopened.


REMAND

Although the Board regrets the additional delay with regard to the remaining issues, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

After a review of all of the evidence, the Board finds that additional development is required before the claims of entitlement to service connection for unexplained chronic multi-symptom illness, sleep apnea, cold weather injury, and right ear hearing loss, to a higher rating for PTSD and left ear hearing loss, and entitlement to TDIU are decided.

The record indicates, in September 2017, that the Veteran receives benefits from the Social Security Administration (SSA).  While the record indicates that SSA records were requested in September 2017, complete medical records from SSA have not been obtained.

The Board finds that the record indicates that the Veteran's SSA disability records are relevant to the Veteran's claims on appeal.  There is no indication in the claims file that SSA records have been requested more than once, nor is there a response from SSA indicating that the requested records do not exist.  As long as a reasonable possibility exists that SSA disability records are relevant to a veteran's claim, VA is required to assist the veteran in obtaining the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the AOJ must make necessary efforts to obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with respect to requesting records from Federal facilities.

I.  Unexplained chronic multi-symptom illness

The record reflects that the Veteran originally claimed his unexplained chronic multi-symptom illness as a hiatal hernia.  The Veteran has now claimed this disability as lupus. VA treatment notes from December 2016 indicate a differential diagnosis to include with minimal features of phototoxic dermatitis, polymorphous light eruption and subacute cutaneous lupus erythematosus.

A VA examination in February 2015 indicates that the Veteran had no diagnosed illnesses for which no etiology was established. The Veteran has not been afforded a VA examination addressing his unexplained chornic multi-symptom illness, now claimed as lupus. Accordingly, a remand is warranted to obtain an opinion that addresses the Veteran's assertion that his diagnosed lupus was caused by service.


II.  Sleep apnea

The Veteran contends that his sleep apnea is a residual of his service-connected PTSD.

In addition to direct service connection under 38 C.F.R. § 3.303(a), service connection may be granted, on a secondary basis, for a disability, which has been caused by or chronically worsened by a condition for which service connection has already been established.  38 C.F.R. § 3.310.

Service connection has already been established for PTSD, tinnitus, and left ear hearing loss. The Veteran claims that his sleep apnea disability is a residual of his service-connected PTSD; however, a medical opinion regarding whether his claimed sleep apnea is secondary to his service-connected PTSD is not of record.  Accordingly, a remand is warranted to obtain an opinion that addresses whether his sleep apnea is caused or aggravated by his service-connected PTSD.


III.  TDIU

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims on appeal for higher ratings for service-connected PTSD and left ear hearing loss.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Request and obtain from the Social Security Administration a copy of all records pertinent to any claim of the Veteran for Social Security disability benefits, as well as copies of all medical records underlying that claim and determination.

All records and/or responses received must be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After the SSA records are obtained, schedule the Veteran for VA examinations with a proper examiner and obtain an opinion regarding the Veteran's claims.  The entire claims file, including a copy of this remand, must be made available to the examiner.  The examiner must confirm that such records were reviewed.

A.  PTSD

a.  Obtain an addendum opinion for the Veteran's July 2017 VA examination to determine the current level of severity of the Veteran's PTSD, considering additional evidence added to the claims file since the July 2017 VA examination and SSA records.  The claims file must be made available to, and reviewed by, the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

b.  A review of the record indicates that the Veteran was admitted to the hospital on July 3, 2017 until July 5, 2017 with an admitting diagnosis of MDD/PTSD.  Another record indicates that the Veteran was admitted to the hospital on July 12, 2017 with an admitting diagnosis of suicidal ideations.  The examiner is directed to discuss these records when providing an opinion as to the level of severity of the Veteran's PTSD.

c.  After obtaining all relevant records, examinations, and opinions, the RO is directed to review the record and readjudicate the Veteran's claim for an increased rating for PTSD.  If a total disability rating is not granted, the RO is directed to determine whether a temporary total disability rating is warranted based on the records of the Veteran's hospitalization in July 2017.

B.  Sleep disorders

a.  Schedule the Veteran for an appropriate VA examination to determine whether he has a current sleep disorder, and, if so, whether it had onset during active service or was caused or aggravated by his service-connected PTSD.

b.  The examiner is directed to provide an opinion as to the etiology of the Veteran's diagnosed sleep disorder(s), including sleep apnea:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea or another diagnosed sleep disorder is directly caused or aggravated by the Veteran's service.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is caused or has been chronically worsened by the Veteran's service-connected PTSD or other service-connected disabilities.


C.  Lupus

a.  Thereafter, schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of the Veteran's claimed lupus condition.

b.  The examiner is directed to provide an opinion regarding the Veteran's claim for unexplained chronic multi-symptom illness, claimed as lupus, to determine the nature and etiology of the Veteran's condition.

c.  Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed lupus is related to his service in Southwest Asia or otherwise related to service.


d.  Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disability was caused or aggravated by a service-connected disability.

A complete rationale for any opinion(s) expressed must be provided.  If the examiner determines that an opinion cannot be provide without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the claims that are the subject of this remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


